Case 1:20-cv-24135-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:

  MATTHEW CARCANO,

         Plaintiff,

  v.

  MESA & PEPIN P.A.,
  MESA & ASSOCIATES, P.A.,
  MANUEL MESA,

         Defendant.
                                                  /

                        COMPAINT AND DEMAND FOR JURY TRIAL

         COMES NOW the Plaintiff, Matthew Carcano, and demands judgment against the

  Defendants, MESA & PEPIN, P.A.; MESA & ASSOCIATES, P.A.; and MANUEL MESA for

  violation of the Fair Labor Standards Act and breach of contract, and states:

                                 IDENTITIES OF THE PARTIES

         1.      Matthew Carcano is a resident of Miami-Dade County Florida and is sui juris

         2.      MESA & PEPIN P.A. was a law firm based in Miami Dade County, FL

                 representing clients in Florida and elsewhere in the United States, engaged in

                 interstate commerce by using the national telephone and mail system to represent

                 clients in jurisdictions outside of Florida and by physically traveling to states

                 outside of Florida to appear in court and provide counseling to foreign clients.

         3.      MESA AND ASSOCAITES, P.A. is a law firm based in Miami Dade County, FL

                 representing clients in Florida and elsewhere in the United States, engaged in

                 interstate commerce by using the national telephone and mail system to represent



                                                  1
Case 1:20-cv-24135-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 2 of 6



              clients in jurisdictions outside of Florida and by physically traveling to states

              outside of Florida to appear in court and provide counseling to foreign clients.

        4.    MANUEL MESA is a former partner in MESA & PEPIN P.A. and a current partner

              at MESA AND ASSOCIATES P.A.

        5.    During CARCANO’s employment with MESA & PEPIN and MESA AND

              ASSOCIATES, MANUEL MESA was Plaintiff’s direct supervisor.

                                JURISDICTION AND VENUE


        6.    This is an action for damages as a result of the Defendants’ failure to pay wages,

              brought pursuant to the Fair Labor Standards Act, this Court has jurisdiction

              because the matter presents a federal question under 28 U.S.C. §1331.

        7.    Venue is proper in the Southern District of Florida because the facts that give rise

              to this cause of action occurred in this district.

                                 GENERAL ALLEGATIONS


        8.    From January 2017 through December 2019, Plaintiff was an employee of the

              Defendants as defined in the FLSA 29 U.S.C. §203(d) and (e).

        9.    From January 2017 through December 2019 the Defendants MESA & PEPIN and

              MESA AND ASSOCIATES operated an integrated enterprise, sharing office

              space, sharing personnel, sharing expenses, and working jointly on legal

              representation of clients both inside and outside of Florida.

        10.   Defendants engaged in interstate commerce and had gross revenue in excess of

              $500,000.00 for the relevant time period.

        11.   At the time Plaintiff began his employment, Plaintiff and Defendants agreed that

              Plaintiff would receive a yearly salary and commissions.

                                                 2
Case 1:20-cv-24135-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 3 of 6



        12.   Plaintiff and Defendants agreed Plaintiff would receive a commission of 30% of

              the amount of attorney’s fees earned on all clients that Plaintiff brought to the firms

              MESA & ASSOCIATES and MESA & PEPIN.

        13.   In April 2018, Plaintiff and Defendants agreed Plaintiff would receive a salary of

              $72,000 paid as follows- $62,000.00 paid $2,583.00 twice per month and $2,500,00

              paid quarterly in the months of January, April, July, and October.

        14.   In August 2019 Plaintiff and Defendants agreed Plaintiff would receive a raise to

              $82,000.00 in yearly salary paid $3,416.66 twice per month with no quarterly

              payments.

        15.   From August 2019 through December 2019, Defendants did not properly classify

              Plaintiff as an employee and failed to withhold taxes from his pay checks.

        16.   Defendants failed to pay Plaintiff on the following pay periods: 2nd period in

              December, 2018; 2nd period in January 2019; 2nd period in February 2019; 1st

              period March 2019; 2nd period May 2019; 1st period October 2019.

        17.   Additionally, on the following pay periods Defendants paid below the agreed upon

              amounts: 1st period in January 2019 Defendant paid $583.00 less than the agreed

              upon amount; January 2019 Defendants failed to pay the $2,500 quarterly payment;

              and 2nd period in November 2019 Defendants paid $544.66 below the agreed upon

              amount.

        18.   On the following pay period, Defendants paid in excess of the amounts they agreed

              to pay: 1st period in February 2019 Defendants paid an additional $1,417.00; 2nd

              period March 2019 Defendants paid an additional $1,018.00; 1st pay period in




                                                3
Case 1:20-cv-24135-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 4 of 6



              December 2019 Defendants paid an additional $1,583.34; and 2nd pay period in

              December Defendants paid an additional $1,583.34.

        19.   Defendants failed to pay Plaintiff for six pay periods in 2018 and 2019, causing

              Plaintiff’s wages to fall below the statutory minimum wage of $7.25 per hour for

              those pay periods.

        20.   Defendants also failed to pay commission as agreed.

                        COUNT I- VIOLATION OF 28 U.S.C. 206
                  Plaintiff re-alleges paragraphs 1-20 and further alleges:


        21.   Between December 2018 and December 2019, Defendants completely failed to pay

              the Plaintiff on six pay periods: 2nd period in December, 2018; 2nd period in

              January 2019; 2nd period in February 2019; 1st period March 2019; 2nd period

              May 2019; 1st period October 2019.

        22.   Defendant’s complete failure to pay caused the Plaintiff’s wages to fall below the

              federal minimum wage for these pay periods.

        23.   Defendant’s failure to pay was wilful because Defendant knew Plaintiff performed

              work for the Defendants in this pay period, accepted the benefit of Plaintiff’s work,

              and still completely failed to pay the wages they owed.

        24.   Defendants failure to pay wages is a violation of 28 U.S.C. §206.

        25.   As a direct and proximate result of Defendants’ failure to pay wages Plaintiff

              suffered damages of back pay, prejudgment interest, liquidated damages, attorney’s

              fees, and other penalties applicable in this instance.




                                                4
Case 1:20-cv-24135-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 5 of 6



         26.     As a result of Defendant’s conduct, Plaintiff has retained the services of

                 undersigned counsel, incurring attorney’s fees and costs to prosecute this matter.

                 These amounts are recoverable under 28 U.S.C. §216.

  WHEREFORE, Plaintiff, MATHEW CARCANO, demands judgment against the Defendants,

  MESA & PEPIN, P.A.; MESA & ASSOCIATES, P.A.; and MANUEL MESA, jointly and

  severally, for all amounts owed, prejudgment interest, attorney’s fees, costs, and any other relief

  this Court deems just and proper. Plaintiff demands trial by jury of all issues so triable.


                                  COUNT II- Breach of Contract
                     Plaintiff re-alleges paragraphs 1-20 and further alleges:


         27.     Defendants agreed to pay the Plaintiff salary and commission in exchange for the

                 benefit of Plaintiff’s labour for the period of December 2018 through December

                 2019.

         28.     From January 2017 through December 2019 Defendant agreed to hire Plaintiff as

                 an employee, under the direct control of Defendant MANNUEL MESA.

         29.     Defendants accepted Plaintiff’s work from December 2018 through December

                 2019.

         30.     Additionally, from August 2019 through December 2019, Defendants’ knowingly

                 misclassified Plaintiff as an independent contractor to tax authorities.

         31.     Defendants failed to pay approximately $11,858.65 in salary owed to CARCANO

                 pursuant to their agreement.

         32.     Defendants failed to pay approximately $10,876.33 in commissions owed to

                 CARCANO pursuant to their agreement.




                                                    5
Case 1:20-cv-24135-XXXX Document 1 Entered on FLSD Docket 10/08/2020 Page 6 of 6



         33.     As a direct and proximate result of Defendants’ conduct, Plaintiff suffered damages

                 in the form of loss of past wages, loss of past commissions, incorrect tax

                 assessment, tax penalties, additional costs of preparing taxes, economic loss of

                 money used to pay additional taxes, attorneys’ fees, and costs.

         34.     As a result of Defendants’ conduct, Plaintiff has retained the services of

                 undersigned counsel, incurring attorney’s fees and costs to prosecute this matter.

         WHEREFORE, Plaintiff, MATHEW CARCANO, demands judgment against the

  Defendants, MESA & PEPIN, P.A.; MESA & ASSOCIATES, P.A.; and MANUEL MESA, jointly

  and severally, for all amounts owed, prejudgment interest, attorney’s fees, costs, and any other

  relief this Court deems just and proper. Plaintiff demands trial by jury of all issues so triable.




         Dated this 8th day of October, 2020



                                                         ROBERTS, P.A.
                                                         Attorneys for Plaintiff
                                                         Offices at Grand Bay Plaza
                                                         2665 South Bayshore Drive, Suite 300
                                                         Coconut Grove, Florida 33133
                                                         Telephone: 305-442-1700
                                                         Fax: 305-442-2559
                                                         E-mail: roberts@robertspa.com

                                                         By: /s/: Javier A. Basnuevo
                                                             JAVIER A. BASNUEVO, ESQ.
                                                             Fla. Bar No.: 100509




                                                    6
